I dissent from that part of the majority opinion wherein it is held that the defaulting defendants were adversely affected by not having notice of appeal. In my judgment the majority *Page 39 
opinion would in effect nullify the default judgments and would do so without statutory authority.
A default judgment is just as effective and binding as any other in circumstances where it is allowed as provided by section 9322, Revised Codes, and after its entry the party who defaulted may be relieved from the effects of the default in the discretion of the trial court only as provided by section 9187.
The cases cited by the majority to sustain their holding from which I dissent are not applicable here by reason of the differing fact conditions involved.
In the case of T.C. Power  Bro. v. Murphy, cited by the majority, Power  Bro. commenced the action to foreclose a real estate mortgage. Murphy, Chipman, Patterson and wife were made defendants; in the event the sale of the land did not produce enough to pay plaintiffs' mortgage in full, a deficiency judgment was asked as against Patterson only; Patterson defaulted. Murphy and Chipman answered making general denial and then set up an affirmative defense to the effect that they were the owners of a lien on Patterson's interest in the land prior and superior to plaintiffs' mortgage lien. This pleading of Murphy and Chipman was not served on Patterson. The trial court held Murphy and Chipman's lien was prior and superior to plaintiffs' in part, splitting the lien on the lands between Murphy and Chipman and T.C. Power  Bro., (26 Mont. 387, 68 P. 411, 412.) The lien allowed Murphy and Chipman was obviously grounded upon their affirmative defense. The notice of appeal by Murphy and Chipman was not served on Patterson. This court held: "By failing to answer the complaint, Patterson admitted the material allegations therein contained to be true, and this is all he admitted. His default was tantamount to consent that a judgment in accord with the averments of the complaint might be entered against him. That pleading did not tender any issue to him with respect to Murphy and Chipman's lien or title. * * * The purpose of the appeals in the present case is to reverse the judgment, or to procure its *Page 40 
modification, so that the title and lien asserted by the appellants, and which have been declared subordinate to the demand of the plaintiff, may attach as a charge superior to the plaintiff's demand. The effect of such reversal or modification would be to release * * * certain of Patterson's property from the prior lien thereon of the respondent as declared by the judgment, thereby diminishing the fund to arise from the decretal sale, and tending to increase the amount of any deficiency judgment that might be rendered against Patterson. * * * The priority of the respondent's lien, as established by the judgment, is a matter in which Patterson has an interest recognized by the law, and he is interested in maintaining the integrity of the judgment declaring the respondent's mortgage to be a superior lien upon part of the property." The appeals were dismissed for want of notice to Patterson.
When Murphy and Chipman interposed their affirmative defense, setting up a claim of lien on the Patterson land, they made Patterson an adverse party in the complaint of T.C. Power  Bro. In other words, Patterson was an adverse party as to his two defendant associates, as well as to Power  Bro. And Power  Bro. and Murphy and Chipman were adversaries as to each other in their attempts to establish priority of their respective lien against the Patterson land. The affirmative defense removed Murphy and Chipman from their status as co-defendants with Patterson under the T.C. Power  Bro. complaint. Their affirmative defense as to Patterson was in effect a complaint against him as fully as the complaint in the action of T.C. Power  Bro. against the three defendants, and the pleadings in their entirety develop a contest between Power  Bro. on the one hand and Murphy and Chipman on the other as to which should have the first lien on the Patterson land.
Murphy's and Chipman's affirmative defense, in answer to the complaint of Power  Bro. against Patterson was in effect a complaint against Patterson and the latter was entitled to have notice of every material matter alleged in the pleadings that *Page 41 
affected his interest or placed a greater burden upon him than was originally demanded in the complaint.
In the case at bar, the answering defendant entered a general denial and then set up a defense by pleading the statute of limitation. No deficiency judgment was asked against anyone. The plea of the statute of limitations did not constitute the defaulting defendants "adverse parties," as described in section 9733, but, as was said in the Power  Bro. Case "by failing to answer the complaint" they "admitted the material allegations therein contained to be true." Their default "was tantamount to consent that a judgment in accord with the averments of the complaint might be entered against him." No relief was sought as provided by section 9187, and all rights of the defaulting defendants were foreclosed when the defaults were entered.
The rule laid down in the Power case relative to adverse parties simply means that a defaulting party is bound only as to the issues tendered by the complaint, and that if a material issue is raised by any subsequent pleading that adversely effects the defaulting party's rights he is entitled to notice of all proceedings wherein the new issue or issues are involved. No new issues arose in the case at bar by any pleading subsequent to the complaint and the rule does not apply here.